DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/03/2022 was filed after the mailing date of the Non-Final Rejection on 02/25/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 9 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious on the following when considered with other limitations in the claim: the link management logic is configurable in a first operational mode where the first node forms a packet burst comprising a packet from the memory and at least one packet received through the forward link input and transmits that packet burst on its forward link output; the link management logic is configurable in a second operational mode where the first node forms a packet burst comprising a packet from the memory and at least one packet received through the forward link input and transmits that packet burst on its reverse link output; the link management logic is configurable in a third operational mode where the first node forms a packet burst comprising a packet from the memory and at least one packet received through the reverse link input and transmits that packet burst on its forward link output; where the first node is configured to, after power-on, repetitively transmit a first test packet over the forward link output and, if no acknowledgment is received over the reverse link input within a predetermined test-time interval, the link management logic is configured in the second operational mode; and where, if the first node is configured to transmit a second test packet over the reverse link output, and if no acknowledgement is received over the forward link input within the predetermined test-time interval, the link management logic is configured in the third operational mode; and where, if the first node receives acknowledgement on the reverse link input of the first test packet, and receives acknowledgement on the forward link input of the second test packet, the link management logic is configured in the first operational mode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEED GIDADO/Primary Examiner, Art Unit 2464